Citation Nr: 1044548	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  04-28 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral wrists.

2.  Entitlement to service connection for arthritis of the 
bilateral knees.

3.  Entitlement to service connection for arthritis of the 
bilateral hands and fingers.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 
1992, including honorable service during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the benefit sought on appeal.

In December 2006, the Veteran appeared and testified before the 
undersigned at a videoconference hearing in El Paso, Texas.  The 
transcript is of record.  

In April 2008, the Board again remanded the Veteran's claim for 
further development.  The requested action was taken, and the 
claim is properly before the Board for adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran is shown to have a bilateral wrist disability 
attributable to his period of active duty.

3.  The Veteran is shown to have arthritis of the bilateral knees 
attributable to his period of active duty.

4.  Arthritis of the bilateral hands was not manifested during 
service and is not related to the Veteran's active duty, nor is 
it shown to be related to an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  Arthritis of the bilateral wrists was incurred during the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

2.  Arthritis of the bilateral knees was incurred during the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

3.  Arthritis of the bilateral hands was not incurred in or 
aggravated by the Veteran's active service, nor can it be so 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a Veteran of the evidence 
necessary to substantiate his claims for benefits and that VA 
shall make reasonable efforts to assist a Veteran in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claims.  

In letters dated in December 2003, March 2006, March 2007, and 
June 2008, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claims for 
service connection including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the Veteran to submit any additional 
information in support of his claims.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Additional notice of the five elements 
of a service-connection claim, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
provided in March 2006 notice.  As such, the Board finds that VA 
met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the initial 
VCAA notice, dated in December 2003, was given prior to the 
appealed AOJ decision, dated in March 2004.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
physical examinations, obtaining medical opinions as to the 
etiology and severity of his disabilities, and by affording him 
the opportunity to give testimony before an RO hearing officer 
and/or the Board.  In December 2006, the Veteran appeared and 
testified before the Board via videoconference from El Paso, 
Texas.  It appears that all known and available records relevant 
to the issue here on appeal have been obtained and are associated 
with the Veteran's claims file.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

Service Connection 

The Veteran essentially contends that he experienced joint pain 
and stiffness during service, and sought treatment for his 
bilateral hand, wrist, and knee pain soon after separation from 
service.  He has further contended that he has received treatment 
since then for these complaints.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the 
existence of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the current disability and a disease or injury incurred 
or aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

Arthritis is deemed to be a chronic disease under 38 C.F.R. § 
3.309(a) and, as such, service connection may be granted if the 
evidence shows that the disease manifest to a degree of ten 
percent or more within one year from the date of separation from 
service.  38 C.F.R. § 3.307.  

It is important to note that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such doubt 
will be resolved in favor of the claimant.  By reasonable doubt 
is meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral wrists and knees

The Veteran's service treatment records (STRs) reveal that the 
Veteran complained of bilateral knee pain in October 1977, and 
left knee pain in November 1978.  A July 1980 treatment report 
notes the Veteran's complaints of pain in the left wrist due to a 
left wrist injury two weeks prior.  The assessment was strained 
left wrist.  On the Veteran's Report of Medical History at 
discharge in 1992, the Veteran reported a history of arthritis 
and swollen joints.  

The Veteran was discharged from service in June 1992, and was 
afforded a VA examination in October 1992.  A diagnosis of 
status-post sprain both wrists was noted, as well as a finding of 
mild stiffness of both wrist joints upon physical examination.  
Additionally, the Veteran complained of joint pain and swelling.  

During a July 1999 General Medical Examination, the Veteran 
reported pain and stiffness in his bilateral knees.  He reported 
the onset of increased pain and stiffness was in 1994-1995.  X-
rays were negative, but the examiner diagnosed the Veteran as 
having bilateral knee arthralgias.  No opinion was made as to 
whether these were related to service.  Later, in an April 2003 
VA treatment record, the Veteran was noted to have degenerative 
joint disease in his bilateral knees.  

In a November 2006 private treatment note, the Veteran was found 
to have inflammatory arthritis "possibly related to Gulf War 
syndrome" for his bilateral knees and bilateral hands.  X-rays 
of the knees showed bilateral varus deformity on weightbearing, 
with mild medial joint-space narrowing without spurring.  He was 
noted to have a negative family history of arthritis.  

In an April 2007 VA radiology report, the Veteran was found to 
have mild degenerative joint disease of the bilateral knees.  

In a July 2007 VA examination, the Veteran was noted to have pain 
and stiffness in his bilateral wrists.  This pain was usually 
brought on by cold/damp weather.  The examiner found no evidence 
of osteoarthritis of the bilateral wrists based upon the x-ray 
findings.  He indicated, however, that the Veteran had an early 
avulsion fracture of the ulna on the left hand, and it was likely 
evidence of an acute trauma to the wrist that had been recently 
fractured.  The examiner offered no opinion as to whether the 
Veteran's bilateral wrist complaints were in any way related to 
service.  

During this examination, the Veteran was found to have mild 
osteoarthritis of the bilateral knees.  He opined that it was 
less likely than not related to service, and more likely due to 
the normal process of aging and his 14 years working for the 
postal service.  Later that same month, the Veteran was noted to 
have an old fracture of his left wrist.  

The Veteran submitted a letter from one of his private treating 
physicians, dated in February 2008.  The physician indicated that 
he was board certified to practice as an orthopedic surgeon, and 
the Veteran had been under his care since November 2006.  The 
physician noted that he had reviewed the Veteran's VA records and 
x-ray reports, and studied the Veteran's history of service 
during the Gulf War.  He advised that the Veteran had 
inflammatory arthritis of the bilateral knees and bilateral 
wrists.  To the physician's knowledge, the Veteran had no other 
known risk factors that could have caused this condition.  Thus, 
the physician opined that it was more likely than not that the 
Veteran's condition was caused by his service in the Gulf War.  

In a July 2008 letter from another of the Veteran's treating 
physicians, he indicated that the Veteran had complaints of 
bilateral wrist and knee pain.  The examiner could not explain 
the Veteran's condition that caused premature osteoarthrosis in 
those areas.  

Pursuant to the Board's April 2008 remand, the Veteran underwent 
another VA examination in July 2009.  The Veteran was diagnosed 
with polyarthralgias of the bilateral knee and bilateral wrist 
joints.  A rheumatology/connective tissue disease screening was 
negative, but following a bone scan the Veteran was noted to have 
minimally increased activity demonstrated in both wrists.  This, 
the examiner found, was suggestive of mild degenerative joint 
disease of the bilateral wrists.  The examiner found no evidence 
suggestive that the Veteran's current joint pain was attributable 
to in-service trauma.  She further noted that the Veteran's 
polyarthralgias were not related to the Veteran's service-
connected right shoulder and left ankle disabilities.  

Given the evidence as outlined above, the Board finds the Board 
finds that while there is only one opinion of record favorable to 
the Veteran, it is persuasive and places the evidence at least in 
equipoise.  The Board believes a determination ultimately comes 
down to the negative opinion from a VA physician, and the 
positive opinion from a private treating physician.  The July 
2009 VA examination essentially indicated that there was no 
evidence that the Veteran's bilateral wrist and knee disabilities 
were caused by an event or injury in service, thus, she provided 
a negative opinion.  In the February 2008 letter from the 
Veteran's private treating physician, he indicated that his 
inflammatory arthritis of the wrists and knees are attributable 
to his service in the Gulf War.  Both the VA examiner and the 
private physician indicated that they reviewed the Veteran's 
records in reaching their opinion.  The Board acknowledges that 
there is a negative opinion from the July 2007 VA examiner, but 
finds that his opinion was inconsistent and unclear, which 
required the second remand for another examination in April 2008.  
That leaves us with the negative opinion and the favorable 
opinion.  The Board finds the favorable opinion persuasive in 
that the private physician had treated the Veteran since 2006, 
reviewed his VA treatment records, and was familiar with the 
history of his complaints in service.  Again, the Board finds 
that the positive opinion places the evidence at least in 
equipoise.  In such a case, reasonable doubt is resolved in favor 
of the Veteran, and service connection for arthritis of the 
bilateral knees and wrists is granted.  

Bilateral hands

In regards to the Veteran's claimed arthritis of the bilateral 
hands, the Veteran contends that this condition is due to his 
service in the Gulf War.

Service-connected disability compensation may be paid to: (1) a 
claimant who is "a Persian Gulf veteran"; (2) "who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of [38 
C.F.R. § 3.317]"; (3) which "became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2006"; and (4) 
that such symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving the skin, muscle or joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, and gastrointestinal 
signs or symptoms.  38 C.F.R. § 3.317(a), (b).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  Also, "chronic" refers 
to disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a 6-month period.  The 6-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

In cases where a veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable to 
a known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The Veteran's STRs reflect treatment for an injury to his third 
digit of the left hand when it was smashed in a grinder in 
January 1979.  The Veteran was treated in the emergency room for 
a deep abrasion at the tip of the third finger as part of the 
nail was ground off into the nail bed.  The Veteran's wound was 
treated with betadine and dressed.  Four days later, the Veteran 
sought additional treatment for pain, and his was placed on a 
limited profile for a week.  

Following service, the Veteran generally complained of joint 
pain.  In an April 2003 VA treatment record, he was noted to have 
degenerative joint disease in his hands.  Later, in a May 2006 VA 
treatment note, the Veteran described pain in his fingers, but no 
diagnosis was given.  

As noted in the section above, in a November 2006 private 
treatment note, the Veteran was found to have inflammatory 
arthritis "possibly related to Gulf War syndrome" for his 
bilateral knees and bilateral hands.  The treating physician, did 
not indicate whether x-ray studies had been done for the hands, 
and no findings were noted in that regard.  

In July 2007, the Veteran underwent a VA examination, and was not 
found to have arthritis in his fingers and hands because the x-
rays were normal.  During this examination, the Veteran 
complained of bilateral hand/finger pain with its onset as being 
three months after returning from the Gulf War.  He advised that 
he experienced stiffness, swelling, and constant, moderate pain 
in both hands.  The Veteran indicated that flare-ups usually had 
their onset with cold and/or damp weather.  

In a letter from the Veteran's private treating physician dated 
in July 2008, the Veteran was noted to be seeking treatment for 
bilateral finger pain.  The physician indicated that the Veteran 
did "not have a medical condition to explain the symptoms at 
this level or likely related to a past injury causing premature 
osteoarthrosis [in the] areas mention[ed]."  

In July 2009, the Veteran underwent another VA examination of the 
joints.  He was noted to have polyarthralgias in the bilateral 
hands, and a normal bone scan vis-à-vis his hands.  The examiner 
opined that the Veteran's bilateral hand condition was not due to 
in service trauma, as there was no evidence that they were 
related.  She further noted that his polyarthralgias of the hands 
were not related to his service-connected right shoulder and left 
ankle disabilities.  

The Board acknowledges that the Veteran submitted a letter in 
August 2010 suggesting that his July 2009 VA examination was 
inadequate.  His basic contentions were that the examiner only 
spent 30 minutes reviewing his claims file, and that the 
examination was at the end of the day and it was completed within 
5 minutes.  The Board finds, however, that upon reviewing the VA 
examination, there does not appear to be any inadequacies, and 
that it is indeed adequate for purposes of determining the nature 
and etiology of the Veteran's claimed bilateral hand disability.  
The examiner reviewed the Veteran's claims file, physical 
examination the Veteran, performed diagnostic testing, and 
reached her opinion.  She provided the rationale that there is no 
evidence of record to show that the polyarthralgias of the 
bilateral hands were due to an event in service.  The Board finds 
there is nothing of record, other than the Veteran's own 
assertions, to suggest that the VA examination was inadequate for 
service connection purposes.  

Upon careful review of the evidence of record, the Board finds 
the preponderance of the evidence is against the Veteran's claim 
of service connection for arthritis of the bilateral hands.  
Indeed, the Veteran was treated for some minor injuries to his 
fingers in service, but following service he was not explicitly 
treated for pain in his hands/fingers for many years following 
service.  It appears that the Veteran was first noted to have 
pain in his hands in 2003-more than 10 years following 
separation from service.  Additionally, there is no competent 
evidence of record to show that the Veteran's current complaints 
of the bilateral hands are related to an event or injury in 
service.  The Board appreciates the Veteran's assertions that the 
claimed arthritis of the bilateral hands was due to weather 
extremes in service, but notes that the Veteran is competent, as 
a layman, to report that as to which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer his medical opinion as to cause or 
etiology of his claimed arthritis of the hands being caused by an 
even or injury in service, as there is no evidence of record that 
the Veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opinion on matter requiring medical knowledge"), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

The Board notes, that the July 2007 VA examination is essentially 
flawed, necessitating another remand in April 2008.  The July 
2009 VA examination is found to be adequate, and the examiner 
gave a negative opinion as to whether the Veteran's arthralgias 
of the bilateral hands were related to service.  She indicated 
that there was no evidence of record to link the current 
bilateral hand disability to the Veteran's service.  There is no 
medical opinion to the contrary.  There is a letter from the 
Veteran's treating physician indicating that he is unsure what 
would cause the Veteran's early-onset osteoarthritis, and a note 
from another private treating physician finding inflammatory 
arthritis of the bilateral hands (although no x-ray evidence 
related to the hands was listed in the note) possibly related to 
Gulf War syndrome.  The Board finds that the July 2009 VA 
examination bears greater weight in deciding this claim than the 
two statements received by the Veteran's treating physicians.  
Statements from the Veteran's treating physicians are equivocal 
and no concrete opinions were given.  Thus, the July 2009 VA 
examiner's opinion is more probative.  Absent a competent medical 
opinion linking any current bilateral hand disability, service 
connection must be denied.  

Finally, the Board notes that the Veteran is not entitled to 
service connection for a qualifying disability under 38 C.F.R. 
§ 3.317, as the Veteran has a current diagnosis of the bilateral 
hands.  There is no question that the Veteran had qualifying 
service in the Persian Gulf War, but as his symptoms have a 
concrete diagnosis-polyarthralgias-he is not entitled to 
service connection for joint pains in the hands as due to an 
undiagnosed illness.  The Board notes that there must be no 
affirmative evidence that relates the undiagnosed illness to a 
cause other than being in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  If signs or symptoms have been medically 
attributed to a diagnosed rather than undiagnosed illness, the 
Persian Gulf War presumption of service connection does not 
apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998), 
published at 63 Fed. Reg. 56,703 (1998).  Absent a finding of a 
disability whose etiology is unknown or undeterminable, service 
connection for an undiagnosed illness in reference to the claims 
of service connection for bilateral hand disability is also 
denied on a presumptive basis.  



ORDER

Service connection for arthritis of the bilateral wrists is 
awarded, subject to the laws and regulations governing the award 
of monetary benefits.

Service connection for arthritis of the bilateral knees is 
awarded, subject to the laws and regulations governing the award 
of monetary benefits.  

Service connection for arthritis of the bilateral hands is 
denied.  



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


